Exhibit 10.1

 

 

KERYX BIOPHARMACEUTICALS, INC.

AMENDED AND RESTATED 2013

INCENTIVE PLAN

 

 



--------------------------------------------------------------------------------

KERYX BIOPHARMACEUTICALS, INC.

AMENDED AND RESTATED 2013

INCENTIVE PLAN

 

ARTICLE 1 PURPOSE

     4   

1.1

   General      4   

ARTICLE 2 DEFINITIONS

     4   

2.1

   Definitions      4   

ARTICLE 3 EFFECTIVE TERM OF PLAN

     9   

3.1

   Effective Date      9   

3.2

   Term of Plan      9   

ARTICLE 4 ADMINISTRATION

     9   

4.1

   Committee      9   

4.2

   Actions and Interpretations by the Committee      10   

4.3

   Authority of Committee      10   

4.4

   Delegation      11   

4.5

   Indemnification      11   

ARTICLE 5 SHARES SUBJECT TO THE PLAN

     12   

5.1

   Number of Shares      12   

5.2

   Share Counting      12   

5.3

   Stock Distributed      12   

5.4

   Limitation on Awards      12   

ARTICLE 6 ELIGIBILITY

     13   

6.1

   General      13   

ARTICLE 7 STOCK OPTIONS

     13   

7.1

   General      13   

7.2

   Incentive Stock Options      14   

ARTICLE 8 STOCK APPRECIATION RIGHTS

     14   

8.1

   Grant of Stock Appreciation Rights      14   

ARTICLE 9 RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS

     15   

9.1

   Grant of Restricted Stock and Stock Units      15   

9.2

   Issuance and Restrictions      15   

9.3

   Forfeiture      16   

9.4

   Delivery of Restricted Stock      16   

ARTICLE 10 PERFORMANCE AWARDS

     16   

10.1

   Grant of Performance Awards      16   

10.2

   Performance Goals      16   

ARTICLE 11 QUALIFIED STOCK-BASED AWARDS

     17   

11.1

   Options and Stock Appreciation Rights      17   

11.2

   Other Awards      17   

11.3

   Performance Goals      17   

11.4

   Inclusions and Exclusions from Performance Criteria      18   

11.5

   Certification of Performance Goals      18   

11.6

   Award Limits      18   

ARTICLE 12 DIVIDEND EQUIVALENTS

     18   

 

2



--------------------------------------------------------------------------------

12.1

   Grant of Dividend Equivalents      18   

ARTICLE 13 STOCK OR OTHER STOCK-BASED AWARDS

     19   

13.1

   Grant of Stock or Other Stock-Based Awards      19   

ARTICLE 14 PROVISIONS APPLICABLE TO AWARDS

     19   

14.1

   Award Certificates      19   

14.2

   Form of Payment of Awards      19   

14.3

   Limits on Transfer      19   

14.4

   Beneficiaries      19   

14.5

   Stock Trading Restrictions      21   

14.6

   Effect of a Change in Control      21   

14.7

   Acceleration for Other Reasons      22   

14.8

   Forfeiture Events      22   

14.9

   Substitute Awards      22   

ARTICLE 15 CHANGES IN CAPITAL STRUCTURE

     22   

15.1

   Mandatory Adjustments      22   

15.2

   Discretionary Adjustments      23   

15.3

   General      23   

ARTICLE 16 AMENDMENT, MODIFICATION AND TERMINATION

     23   

16.1

   Amendment, Modification and Termination      23   

16.2

   Awards Previously Granted      24   

16.3

   Compliance Amendments      24   

ARTICLE 17 GENERAL PROVISIONS

     24   

17.1

   Rights of Participants      24   

17.2

   Withholding      25   

17.3

   Special Provisions Related to Section 409A of the Code      25   

17.4

   Unfunded Status of Awards      27   

17.5

   Relationship to Other Benefits      27   

17.6

   Expenses      27   

17.7

   Titles and Headings      27   

17.8

   Gender and Number      27   

17.9

   Fractional Shares      27   

17.10

   Government and Other Regulations      27   

17.11

   Governing Law      28   

17.12

   Severability      28   

17.13

   No Limitations on Rights of Company      28   

 

 

3



--------------------------------------------------------------------------------

KERYX BIOPHARMACEUTICALS, INC.

AMENDED AND RESTATED 2013 INCENTIVE

PLAN

ARTICLE 1

PURPOSE

1.1. GENERAL. The purpose of the Keryx Biopharmaceuticals, Inc. Amended and
Restated 2013 Incentive Plan (the “Plan”) is to promote the success, and enhance
the value, of Keryx Biopharmaceuticals, Inc. (the “Company”), by linking the
personal interests of employees, officers, directors, and consultants of the
Company or any Affiliate (as defined below) to those of Company stockholders and
by providing such persons with an incentive for outstanding performance. The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors, and consultants of the Company and its Affiliates.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(b) “Award” means an award of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Awards,
Dividend Equivalents, Other Stock-Based Awards, or any other right or interest
relating to Stock or cash, granted to a Participant under the Plan.

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee: (a) a material breach of the
terms of a Participant’s Proprietary Information and Inventions Agreement or any
provisions relating to non-competition or non-solicitation in any employment or
other agreement; (b) a material breach by the Participant of any other provision
of his or her employment arrangement, which is not cured by the Participant
within fifteen (15) days after receiving notice thereof from the Company
containing a description of the breach or breaches alleged to have occurred;
(c) the habitual neglect or gross failure by a Participant to adequately perform
the duties of his or her position;

 

 

4



--------------------------------------------------------------------------------

(d) any act of moral turpitude or criminal action connected to a Participant’s
employment with the Company or his or her place of employment; or (e) a
Participant’s repetitive refusal to comply with or his or her violation of
lawful instructions of the Chief Executive Officer, Chief Financial Officer or
the Board of Directors, unless cured within fifteen (15) days after receiving
notice thereof.

 

(f) “Change in Control” means and includes the occurrence of any one of the
following events:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
1934 Act) 30% or more of either (x) the then-outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”) or (y) the combined
voting power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (iii) of this definition; or

(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding Exempt

 

5



--------------------------------------------------------------------------------

Persons, the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination).

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

(h) “Committee” means the committee of the Board described in Article 4.

(i) “Company” means Keryx Biopharmaceuticals, Inc., a Delaware corporation, or
any successor corporation.

(j) “Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, director or consultant of the Company or any
Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option “Continuous Service” means the absence of any interruption or
termination of service as an employee of the Company or any Parent or
Subsidiary, as applicable, pursuant to applicable tax regulations. Continuous
Service shall not be considered interrupted in the following cases: (i) a
Participant transfers employment between the Company and an Affiliate or between
Affiliates, (ii) in the discretion of the Committee as specified at or prior to
such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate, (iii) a Participant
transfers from being an employee of the Company or an Affiliate to being a
director of the Company or of an Affiliate, or vice versa, (iv) in the
discretion of the Committee as specified at or prior to such occurrence, a
Participant transfers from being an employee of the Company or an Affiliate to
being a consultant to the Company or of an Affiliate, or vice versa, or (v) any
leave of absence authorized in writing by the Company prior to its commencement;
provided, however, that for purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. Ifreemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Whether military, government or other service or
other leave of absence shall constitute a termination of Continuous Service
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive; provided, however,
that for purposes of any Award that is subject to Code Section 409A, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treas. Reg. Section 1.409A-1(h).

(k) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

(I) “Deferred Stock Unit” means a right granted to a Participant under Article 9
to receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.

(m) “Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income

 

6



--------------------------------------------------------------------------------

replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Participant’s employer. If the
determination of Disability relates to an Incentive Stock Option, Disability
means Permanent and Total Disability as defined in Section 22(e)(3) of the Code.
In the event of a dispute, the determination of whether a Participant has
incurred a Disability will be made by the Committee and may be supported by the
advice of a physician competent in the area to which such Disability relates.

(n) “Dividend Equivalent” means a right granted with respect to under an Award
pursuant to Article 12.

(o) “Effective Date” has the meaning assigned such term in Section 3.1.

(p) “Eligible Participant” means an employee (including a leased employee),
officer, director, or consultant of the Company or any Affiliate.

(q) “Exchange” means any national securities exchange on which the Stock may
from time to time be listed or traded.

(r) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on the principal such exchange on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported, or (ii) if
the Stock is not listed on a securities exchange, the mean between the bid and
offered prices as quoted by the applicable interdealer quotation system for such
date, provided that if the Stock is not quoted on an interdealer quotation
system or it is determined that the fair market value is not properly reflected
by such quotations, Fair Market Value will be determined by such other method as
the Committee determines in good faith to be reasonable and in compliance with
Code Section 409A.

(s) “Full-Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).

(t) “Good Reason” (or a similar term denoting constructive termination) has the
meaning, if any, assigned such term in the employment, consulting, severance or
similar agreement, if any, between a Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined (i) “Good Reason”
shall mean (A) a material diminution in a Participant’s duties, or the
assignment to a Participant of duties materially inconsistent with his or her
authority, responsibilities and reporting requirements, or (B) a material breach
by the Company of its obligations to a Participant under any written employment
agreement or arrangement, (ii) in the event a Participant elects to terminate
his or her employment for Good Reason, the Participant must provide the Company
with thirty (30) days prior written notice of his or her intent to leave the
Company and the alleged condition or breach constituting Good Reason, and
(iii) in the event the Company cures such condition or breach within thirty
(30) days following receipt of such notice, any such termination based on such
alleged breach or condition shall not be considered a termination by the
Participant for Good Reason.

(u) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

 

7



--------------------------------------------------------------------------------

(v) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

(w) “Independent Directors” means those members of the Board of Directors who
qualify at any given time as (a) an “independent” director under the applicable
rules of each Exchange on which the Shares are listed, (b) a “non-employee”
director under Rule 16b-3 of the 1934 Act, and (c) an “outside” director under
Section 162(m) of the Code.

(x) “Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.

(y) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

(z) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

(aa) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

(bb) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

(cc) “Participant” means a person who, as an employee, officer, director, or
consultant of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 14.4 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

(dd) “Performance Award” means any award granted under the Plan pursuant to
Article 10.

(ee) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

(ff) “Plan” means the Keryx Biopharmaceuticals, Inc. Amended and Restated 2013
Incentive Plan, as amended from time to time.

(gg) “Qualified Performance-Based Award” means an Award that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 11.2, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

(hh) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

(ii) “Restricted Stock” means Stock granted to a Participant under Article 9
that is subject to certain restrictions and to risk of forfeiture.

 

8



--------------------------------------------------------------------------------

(jj) “Restricted Stock Unit” means the right granted to a Participant under
Article 9 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.

(kk) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

(ll) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Article 15, the term “Shares” shall also
include any shares of stock or other securities that are substituted for Shares
or into which Shares are adjusted pursuant to Article 15.

(mm) “Stock” means the $0.001 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 15.

(nn) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the base
price of the SAR, all as determined pursuant to Article 8.

(oo) “Subsidiary” means any corporation, limited liability company, partnership
or other entity, domestic or foreign, of which a majority of the outstanding
voting stock or voting power is beneficially owned directly or indirectly by the
Company. Notwithstanding the above, with respect to an Incentive Stock Option,
Subsidiary shall have the meaning set forth in Section 424(f) of the Code.

(pp) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(qq) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 3

EFFECTIVE TERM OF PLAN

3.1. EFFECTIVE DATE. Subject to the approval of the Plan by the Company’s
stockholders within 12 months after the Plan’s adoption by the Board, the Plan
will become effective on the date that it is adopted by the Board (the
“Effective Date”).

3.2. TERMINATION OF PLAN. The Plan shall terminate on the tenth anniversary of
the Effective Date unless earlier terminated as provided herein. The termination
of the Plan on such date shall not affect the validity of any Award outstanding
on the date of termination, which shall continue to be governed by the
applicable terms and conditions of this Plan. Notwithstanding the foregoing, no
Incentive Stock Options may be granted more than ten (10) years after the
earlier of (a) adoption of this Plan by the Board, or (b) the Effective Date.

ARTICLE 4

ADMINISTRATION

4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of

 

9



--------------------------------------------------------------------------------

Section 16 of the 1934 Act, or (ii) are reasonably anticipated to become Covered
Employees during the term of the Award. However, the mere fact that a Committee
member shall fail to qualify as an Independent Director or shall fail to abstain
from such action shall not invalidate any Award made by the Committee which
Award is otherwise validly made under the Plan. The members of the Committee
shall be appointed by, and may be changed at any time and from time to time in
the discretion of, the Board. Unless and until changed by the Board, the
Compensation Committee of the Board is designated as the Committee to administer
the Plan. The Board may reserve to itself any or all of the authority and
responsibility of the Committee under the Plan or may act as administrator of
the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers and protections of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it deems necessary to carry out the intent of the Plan.
The Committee’s interpretation of the Plan, any Awards granted under the Plan,
any Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties. Each
member of the Committee is entitled, in good faith, to rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company or the
Committee to assist in the administration of the Plan. No member of the
Committee will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

4.3. AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 and 4.4 hereof,
the Committee has the exclusive power, authority and discretion to:

(a) Grant Awards;

(b) Designate Participants;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

(e) Determine the terms and conditions of any Award granted under the Plan;

(f) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt or revise any plan, program, or policy for the grant of
Awards as it may deem necessary or advisable, including but not limited to
short-term incentive programs, and any special Plan documents;

 

10



--------------------------------------------------------------------------------

(i) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

(j) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(k) Amend the Plan or any Award Certificate as provided herein; and

(I) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or any such other jurisdictions and to further the
objectives of the Plan.

Notwithstanding any of the foregoing, grants of Awards to Non-Employee Directors
hereunder shall (i) be subject to the applicable award limits set forth in
Section 5.4 hereof, and (ii) be made only in accordance with the terms,
conditions and parameters of a plan, program or policy for the compensation of
Non-Employee Directors as in effect from time to time that is approved and
administered by a committee of the Board consisting solely of Independent
Directors. The Committee may not make other discretionary grants hereunder to
Non-Employee Directors.

4.4. DELEGATION.

(a) Administrative Duties. The Committee may delegate to one or more of its
members or to one or more officers of the Company or an Affiliate or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan.

(b) Special Committee. Subject to Delaware law as in effect from time to time,
the Board may, by resolution, expressly delegate to a special committee,
consisting of one or more directors who may but need not be officers of the
Company, the authority, within specified parameters as to the number and terms
of Awards, to (i) designate officers and/or employees of the Company or any of
its Affiliates to be recipients of Awards under the Plan, and (ii) to determine
the number of such Awards to be received by any such Participants; provided,
however, that such delegation of duties and responsibilities to an officer of
the Company may not be made with respect to the grant of Awards to eligible
participants (a) who are subject to Section 16(a) of the 1934 Act at the Grant
Date, or (b) who as of the Grant Date are reasonably anticipated to be become
Covered Employees during the term of the Award. The acts of such delegates shall
be treated hereunder as acts of the Board and such delegates shall report
regularly to the Board and the Compensation Committee regarding the delegated
duties and responsibilities and any Awards so granted.

4.5. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with this Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or

 

11



--------------------------------------------------------------------------------

expense is a result of his or her own willful misconduct or except as expressly
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 18,000,000. The maximum
number of Shares that may be issued upon exercise of Incentive Stock Options
granted under the Plan shall be 18,000,000.

5.2. SHARE COUNTING. The maximum number of Shares covered by an Award shall be
subtracted from the Plan share reserve as of the date of grant, but shall be
added back to the Plan share reserve in accordance with this Section 5.2.

(a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited Shares subject to the Award
will be added back to the Plan share reserve and again be available for issuance
pursuant to other Awards granted under the Plan.

(b) To the extent that an Award may be settled solely in cash, the Award will
not reduce the number of Shares available for issuance under the Plan. In
addition, to the extent than an Award initially may be settled in stock but
ultimately is settled in cash, the Shares subject to such Award will again be
available for issuance pursuant to other Awards granted under the Plan.

(c) If outstanding Shares (including shares issued on the date of grant of a
Restricted Stock Award) are tendered to the Company (by either actual delivery
or by attestation), or are withheld from the Award, to satisfy the exercise
price or tax liability resulting from an Award, such tendered or withheld Shares
shall be deemed to have been delivered to the Participant for purposes of
determining the maximum number of Shares available for delivery under the Plan
(and such Shares shall not be added back to the available share pool under the
Plan).

(d) The number of Shares deemed to have been delivered to a Participant upon
exercise of a SAR for purposes of determining the maximum number of Shares
available for delivery under the Plan shall be the greater of (i) the number of
Shares covered by the SAR (excluding for this purpose any Shares covered by the
SAR which are unissued or forfeited pursuant to Section 4.4(a), and (ii) the
number of Shares actually delivered to the Participant upon exercise of the SAR.

(e) Substitute Awards granted pursuant to Section 14.9 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):

(a) Options. The maximum number of Options granted under the Plan in any
12-month period to any one Participant shall be for 3,500,000 Shares.

 

12



--------------------------------------------------------------------------------

(b) SARs. The maximum number of Stock Appreciation Rights granted under the Plan
in any 12- month period to any one Participant shall be with respect to
1,000,000 Shares.

(c) Restricted Stock or Restricted Stock Units. The maximum aggregate number of
Shares underlying of Awards of Restricted Stock or Restricted Stock Units under
the Plan in any 12-month period to any one Participant shall be 1,000,000
Shares.

(d) Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards under the Plan in any 12-month period to any one Participant
shall be 1,000,000 Shares.

(e) Cash-Based Awards. The maximum aggregate amount that may be paid with
respect to cash-based Awards under the Plan to any one Participant in any in any
12-month period to any one Participant shall be $10,000,000.

(f) Awards to Non-Employee Directors. The maximum grant-date fair value of
stock-based Awards granted under the Plan in any 12-month period to any one
Non-Employee Director shall be $600,000, in each case computed in accordance
with FASB ASC Topic 718 (or any successor provision). The foregoing limit
related to Non-Employee Directors shall not apply to any Award or Shares granted
pursuant to a Non-Employee Director’s election to receive an Award or Shares in
lieu of cash retainers or other fees (to the extent such Award or Shares have a
fair value equal to the value of such cash retainers or other fees).

5.5 CLAWBACK/RECOUPMENT. Notwithstanding anything to the contrary contained in
this Plan, the Company may recover from a Participant any compensation received
from any Award (whether or not settled) or cause a Participant to forfeit any
Award (whether or not vested) in the event that the Company’s
clawback/recoupment policy then in effect is triggered.

ARTICLE 6

ELIGIBILIY

6.1. GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code. Eligible Participants who are service providers to an Affiliate may be
granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

ARTICLE 7

STOCK

OPTIONS

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(a) Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.9)
shall not be less than the Fair Market Value as of the Grant Date.

(b) Prohibition on Repricing. Except as otherwise provided in Section 15.1,
without the prior approval of stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash, other Awards, or Options or SARs with
an exercise or base price that is less than the exercise price of the original
Option, or otherwise, and (iii) the Company may not repurchase an Option for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the Option is lower than the exercise price per share
of the Option.

 

 

13



--------------------------------------------------------------------------------

(c) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7. l (e), and may include in the Award Certificate a provision that an
Option that is otherwise exercisable and has an exercise price that is less than
the Fair Market Value of the Stock on the last day of its term will be
automatically exercised on such final date of the term by means of a “net
exercise,” thus entitling the optionee to Shares equal to the intrinsic value of
the Option on such exercise date, less the number of Shares required for tax
withholding. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

(d) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised,
(iv) broker-assisted market sales, or (iv) any other “cashless exercise”
arrangement.

(e) Exercise Term. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.

(f) No Deferral Feature. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

(g) No Dividend Equivalents. No Option shall provide for Dividend Equivalents.

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code.
Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of
Section 422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a) Right to Payment. Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of:

(1) The Fair Market Value of one Share on the date of exercise; over

(2) The base price of the SAR as determined by the Committee and set forth in
the Award Certificate, which shall not be less than the Fair Market Value of one
Share on the Grant Date.

 

14



--------------------------------------------------------------------------------

(b) Prohibition on Repricing. Except as otherwise provided in Section 15.1,
without the prior approval of stockholders of the Company: (i) the base price of
a SAR may not be reduced, directly or indirectly , (ii) a SAR may not be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the base price of the original SAR, or
otherwise, and (iii) the Company may not repurchase a SAR for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the SAR is lower than the base price per share of the SAR.

(c) Time and Conditions of Exercise. The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part and may include in the
Award Certificate a provision that a SAR that is otherwise exercisable and has a
base price that is less than the Fair Market Value of the Stock on the last day
of its term will be automatically exercised on such final date of the term, thus
entitling the holder to cash or Shares equal to the intrinsic value of the SAR
on such exercise date, less the cash or number of Shares required for tax
withholding. Except for SARs granted to Participants outside the United States,
no SAR shall be exercisable for more than ten years from the Grant Date.

(d) No Deferral Feature. No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the SAR.

(e) No Dividend Equivalents. No SAR shall provide for Dividend Equivalents.

(f) Other Terms. All SARs shall be evidenced by an Award Certificate. Subject to
the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement (e.g., cash, Shares or
other property), and any other terms and conditions of the SAR shall be
determined by the Committee at the time of the grant and shall be reflected in
the Award Certificate.

ARTICLE 9

RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND DEFERRED STOCK UNITS

9.1. GRANT OF RESTRICTED STOCK AND STOCK UNITS. The Committee is authorized to
make Awards of Restricted Stock, Restricted Stock Units or Deferred Stock Units
to Participants in such amounts and subject to such terms and conditions as may
be selected by the Committee. An Award of Restricted Stock, Restricted Stock
Units or Deferred Stock Units shall be evidenced by an Award Certificate setting
forth the terms, conditions, and restrictions applicable to the Award.

9.2. ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter. Except as
otherwise provided in an Award Certificate or any special Plan document
governing an Award, a Participant shall have all of the rights of a stockholder
with respect to Restricted Stock, but none of the rights of a stockholder with
respect to Restricted Stock Units or Deferred Stock Units until such time as
Shares of Stock are paid in settlement of such Awards. Unless otherwise provided
in the applicable Award Certificate, Restricted Stock will be entitled to full
dividend rights, and any dividends paid thereon will be paid or distributed to
the holder no later than the end of the calendar year in which the dividends are
paid to stockholders or, if later, the 15th day of the third month following the
date the dividends are paid to stockholders.

 

15



--------------------------------------------------------------------------------

9.3. FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

9.4. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered
to the Participant at the Grant Date either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

ARTICLE 10

PERFORMANCE AWARDS

10.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards, and may be referred to by any other appropriate
descriptive name in the Award Certificate. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant, subject to Section 5.4, and to designate the provisions of such
Performance Awards as provided in Section 4.3. All Performance Awards shall be
evidenced by an Award Certificate or a written program established by the
Committee, pursuant to which Performance Awards are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.

10.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award if the recipient of such award (a) was
a Covered Employee on the date of the proposed modification, adjustment, change
or elimination of the performance goals or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Performance Award is expected to be paid.

 

16



--------------------------------------------------------------------------------

ARTICLE 11

QUALIFIED PERFORMANCE-BASED AWARDS

11.1. OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

11.2. OTHER AWARDS. When granting any other Award, including cash-based Awards
the Committee may designate such Award as a Qualified Performance-Based Award,
based upon a determination that the recipient is or may be a Covered Employee
with respect to such Award, and the Committee wishes such Award to qualify for
the Section 162(m) Exemption. If an Award is so designated, the Committee shall
establish performance goals for such Award within the time period prescribed by
Section 162(m) of the Code based on one or more of the following Qualified
Business Criteria, which performance goals may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department or function within the Company
or an Affiliate:

 

  •  

Revenue (premium revenue, total revenue or other revenue measures)

 

  •  

Sales

 

  •  

Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

 

  •  

Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

 

  •  

Net income (before or after taxes, operating income or other income measures)

 

  •  

Cash (cash flow, cash generation or other cash measures)

 

  •  

Stock price or performance

 

  •  

Total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

 

  •  

Economic value added

 

  •  

Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales, and cash flow return on assets, capital, equity,
or sales);

 

  •  

Market share

 

  •  

Improvements in capital structure

 

  •  

Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures)

 

  •  

Business expansion or consolidation (acquisitions, divestitures, in licensing,
or product acquisitions)

 

  •  

Market capitalization

 

  •  

Clinical and regulatory milestones

 

  •  

Corporate financing activities

 

  •  

Supply, production, and manufacturing milestones

 

  •  

Corporate partnerships or strategic alliances

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. Any member of a
comparator group or an index that ceases to exist during a measurement period
shall be disregarded for the entire measurement period. Performance Goals need
not be based upon an increase or positive result under a business criterion and
could include, for example, the maintenance of the status quo or the limitation
of economic losses (measured, in each case, by reference to a specific business
criterion).

11.3. PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole

 

17



--------------------------------------------------------------------------------

or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or (ii) the occurrence of a Change in Control. Performance
periods established by the Committee for any such Qualified Performance-Based
Award may be as short as three months and may be any longer period. In addition,
the Committee has the right, in connection with the grant of a Qualified
Performance-Based Award, to exercise negative discretion to determine that the
portion of such Award actually earned, vested and/or payable (as applicable)
shall be less than the portion that would be earned, vested and/or payable based
solely upon application of the applicable performance goals.

11.4. INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during a performance period, including by way of example but without limitation
the following: (a) asset write-downs or impairment charges; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in then-current accounting principles;
(f) extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year;
(g) acquisitions or divestitures; (h) share buy-back programs, and (i) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

11.5. CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

11.6. AWARD LIMITS. Section 5.4 sets forth (i) the maximum number of Shares that
may be granted in any one-year period to a Participant in designated forms of
stock-based Awards, and (ii) the maximum aggregate dollar amount that may be
paid with respect to cash-based Awards under the Plan to any one Participant in
any fiscal year of the Company.

ARTICLE 12

DIVIDEND EQUIVALENTS

12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
ordinary cash dividends or distributions with respect to all or a portion of the
number of Shares subject to a Full-Value Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares or otherwise
reinvested. Unless otherwise provided in the applicable Award Certificate,
Dividend Equivalents will be paid or distributed to the Participant no later
than the 15th day of the 3rd month following the later of (A) the calendar year
in which the corresponding dividends were paid to stockholders, or (B) the first
calendar year in which the Participant’s right to such Dividends Equivalents is
no longer subject to a substantial risk of forfeiture.

 

18



--------------------------------------------------------------------------------

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

14.1. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

14.2. FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee; provided, however, that no payment
of Awards shall be made earlier than the first date that such payment may be
made without causing the assessment of an additional tax under Section 409A of
the Code.

14.3. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.

14.4. BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary

 

19



--------------------------------------------------------------------------------

has been designated or survives the Participant, any payment due to the
Participant shall be made to the Participant’s estate. Subject to the foregoing,
a beneficiary designation may be changed or revoked by a Participant, in the
manner provided by the Company, at any time provided the change or revocation is
filed with the Committee.

 

20



--------------------------------------------------------------------------------

14.5. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

14.6. EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.6 shall
apply in the case of a Change in Control, unless otherwise provided in the Award
Certificate or any special Plan document or separate agreement with a
Participant governing an Award.

 

  (a)

Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence of a
Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options or SARs shall become fully exercisable, (ii) time-based
vesting restrictions on outstanding Awards shall lapse, and (iii) the target
payout opportunities attainable under outstanding performance-based Awards shall
be deemed to have been fully earned as of the effective date of the Change in
Control based upon (A) an assumed achievement of all relevant performance goals
at the “target” level if the Change in Control occurs during the first half of
the applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target measured as of the date of the Change
in Control, if the Change in Control occurs during the second half of the
applicable performance period, and, in either such case, there shall be a
prorata payout to Participants within sixty (60) days following the Change in
Control (unless a later date is required by Section 17.3 hereof), based upon the
length of time within the performance period that has elapsed prior to the
Change in Control. Any Options or SARs shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

 

  (b)

Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within one year after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options or SARs shall become fully exercisable,
(ii) all time-based vesting restrictions on the his or her outstanding Awards
shall lapse, and (iii) the payout level under all of that Participant’s
performance-based Awards that were outstanding immediately prior to effective
time of the Change in Control shall be determined and deemed to have been earned
as of the date of termination based upon (A) an assumed achievement of all
relevant performance goals at the “target” level if the date of termination
occurs during the first half of the applicable performance period, or (B) the
actual level of achievement of all relevant performance goals against target
(measured as of the end of the calendar quarter immediately preceding the date
of termination), if the date of termination occurs during the second half of the
applicable performance period, and, in either such case, there shall be a
prorata payout to such Participant within sixty (60) days following the date of
termination of employment (unless a later date is required by Section 17.3
hereof), based upon the length of time within the performance period that has
elapsed prior to the date of termination of employment. With regard to each
Award, a Participant shall not be considered to have resigned for Good Reason
unless either (i) the Award Certificate includes such provision or (ii) the
Participant is party to an employment, consulting, severance or similar
agreement with the Company or an Affiliate that includes provisions in which the

 

21



--------------------------------------------------------------------------------

 

Participant is permitted to resign for Good Reason. Any Options or SARs shall
thereafter continue or lapse in accordance with the other provisions of the Plan
and the Award Certificate. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Code Section 422(d),
the excess Options shall be deemed to be Nonstatutory Stock Options.

14.7. ACCELERATION FOR OTHER REASONS. Regardless of whether an event has
occurred as described in Section 14.6 above, and subject to Article 11 as to
Qualified Performance-Based Awards, the Committee may in its sole discretion at
any time determine that, upon the termination of service of a Participant for
any reason, or the occurrence of a Change in Control, all or a portion of such
Participant’s Options or SARs shall become fully or partially exercisable, that
all or a part of the restrictions on all or a portion of the Participant’s
outstanding Awards shall lapse, and/or that any performance-based criteria with
respect to any Awards held by that Participant shall be deemed to be wholly or
partially satisfied, in each case, as of such date as the Committee may, in its
sole discretion, declare. The Committee may discriminate among Participants and
among Awards granted to a Participant in exercising its discretion pursuant to
this Section 14.7.

14.8. FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy.

14.9. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Company and its stockholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding

 

22



--------------------------------------------------------------------------------

the foregoing, the Committee shall not make any adjustments to outstanding
Options or SARs that would constitute a modification or substitution of the
stock right under Treas. Reg. Sections l.409A- l (b)(5)(v) that would be treated
as the grant of a new stock right or change in the form of payment for purposes
of Code Section 409A. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

15.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that performance targets and performance periods for
Performance Awards will be modified, consistent with Code Section 162(m) where
applicable, or (vi) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

15.3 GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring stockholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of an Exchange, then such amendment shall be
subject to stockholder approval; and provided, further, that the Board or
Committee may condition any other amendment or modification on the approval of
stockholders of the Company for any reason, including by reason of such approval
being necessary or deemed advisable (i) to comply with the listing or other
requirements of an Exchange, or (ii) to satisfy any other tax, securities or
other applicable laws, policies or regulations. Without the prior approval of
the stockholders of the Company, the Plan may not be amended to permit: (i) the
exercise price or base price of an Option or SAR to be reduced, directly or
indirectly, (ii) an Option or SAR to be cancelled in exchange for cash, other
Awards, or Options or SARs with an exercise or base price that is less than the
exercise price or base price of the original Option or SAR, or otherwise, or
(iii) the Company to repurchase an Option or SAR for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option or SAR is lower than the exercise price or base price per
share of the Option or SAR.

 

23



--------------------------------------------------------------------------------

16.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award as of the date of such action determined as
if the Award had been exercised, vested, cashed in or otherwise settled on the
date of such amendment or termination (with the per-share value of an Option or
SAR for this purpose being calculated as the excess, if any, of the Fair Market
Value as of the date of such amendment or termination over the exercise or base
price of such Award);

(b) The original term of an Option or SAR may not be extended without the prior
approval of the stockholders of the Company;

(c) Except as otherwise provided in Section 15.1, without the prior approval of
the stockholders of the Company: (i) the exercise price or base price of an
Option or SAR may not be reduced, directly or indirectly, (ii) an Option or SAR
may not be cancelled in exchange for cash, other Awards, or Options or SARs with
an exercise or base price that is less than the exercise price or base price of
the original Option or SAR, or otherwise, and (iii) the Company may not
repurchase an Option or SAR for value (in cash or otherwise) from a Participant
if the current Fair Market Value of the Shares underlying the Option or SAR is
lower than the exercise price or base price per share of the Option or SAR; and

(d) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or SAR for this purpose being calculated
as the excess, if any, of the Fair Market Value as of the date of such amendment
over the exercise or base price of such Award).

16.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.

ARTICLE 17

GENERAL PROVISIONS

17.1. RIGHTS OF PARTICIPANTS.

(a) No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

 

24



--------------------------------------------------------------------------------

(b) Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director
or consultant, at any time, nor confer upon any Participant any right to
continue as an employee, officer, director or consultant of the Company or any
Affiliate, whether for the duration of a Participant’s Award or otherwise.

(c) Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company or any Affiliate and, accordingly,
subject to Article 16, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Committee without giving
rise to any liability on the part of the Company or an of its Affiliates.

(d) No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.

17.2. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company or
such Affiliate, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. The obligations of the Company under the Plan
will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes. All such elections shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

17.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

(a) General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.

(b) Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in

 

25



--------------------------------------------------------------------------------

Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition). This
provision does not affect the dollar amount or prohibit the vesting of any
Non-Exempt Deferred Compensation upon a Change in Control, Disability or
termination of employment, however defined. If this provision prevents the
payment or distribution of any Non-Exempt Deferred Compensation, or the
application of a different form of payment, such payment or distribution shall
be made at the time and in the form that would have applied absent the
non-409A-conforming event.

(c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section l.409A-l(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee or the Chief Financial Officer) shall
determine which Awards or portions thereof will be subject to such exemptions.

(d) Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg. Section
l.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or U)(4)(vi) (payment of employment taxes):

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder; provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

(e) Installment Payments. If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section l .409A-2(b)(2)(iii) (or any successor thereto).

(f) Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant’s
employment; failing which such payment or benefit shall be forfeited. If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such 60-day period. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, then, subject
to subsection (c) above, (i) if such 60-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such

 

26



--------------------------------------------------------------------------------

period at its discretion, and (ii) if such 60-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year (or any later date specified for such
payment under the applicable Award), even if such signing and non-revocation of
the release occur during the first such calendar year included within such
60-day period. In other words, a Participant is not permitted to influence the
calendar year of payment based on the timing of signing the release.

(g) Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. section l.409A-3U)(4)
to Participants of deferred amounts, provided that such distribution(s) meets
the requirements of Treas. Reg. section 1.409A-3U)(4).

17.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.

17.5. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan. Nothing contained in the
Plan will prevent the Company from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

17.6. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

17.7. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

17.8. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

17.9. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

17.10. GOVERNMENT AND OTHER REGULATIONS.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

 

27



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

17.11. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.

17.12. SEVERABILITY. In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

17.13. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

The foregoing is hereby acknowledged as being the Keryx Biopharmaceuticals, Inc.
Amended and Restated 2013 Incentive Plan as adopted by the Board on March 31,
2016 and by the stockholders on May 25, 2016.

 

By:    /s/ Gregory P. Madison                                      

Its: President & CEO

 

28